SALCINES, Judge.
Edward L. Richardson appeals his sentences for solicitation to commit prostitution. We reverse the amended sentencing order which specifies a period of restraint which exceeds the lawful sentence for such a misdemeanor and remand this matter to the trial court for further proceedings.
Mr. Richardson was sentenced to two concurrent one-year sentences of' probation with time served in county jail as a condition of probation. By order, this court relinquished jurisdiction to the trial court for the entry of a proper sentencing order explaining whether the time served was intended to be credited against the one-year terms of probation. The resulting amended sentencing order stated that “[i]t is the intent of this court that credit for time served is not to be applied to the Defendant’s term of probation.” These were clearly unlawful sentences as stated in Richardson v. State, 761 So.2d 1232 (Fla. 2d DCA 2000). However, because it is unclear whether Mr. Richardson is currently serving any portion of his sentences, we must remand this matter to the trial court for the determination of whether this issue is moot and, if not, for resentencing within the appropriate lawful limit for these misdemeanors.
Reversed and remanded.
CAMPBELL, A.C.J., and PARKER, J., Concur.